internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-139044-03 date october re legend decedent trust state personal representative date date date dear this is in response to your date submission in which an extension of time was requested under sec_301_9100-3 of the procedure and administration regulations and sec_2032 of the internal_revenue_code to make the alternate_valuation election provided for in sec_2032 with respect to decedent’s estate according to the facts submitted decedent died on date personal representative represents that the attorney that was hired to prepare and file decedent’s federal estate_tax_return form_706 failed to elect alternate_valuation under sec_2032 on the estate_tax_return filed on date and failed to advise personal representative of the advantage of doing so plr-139044-03 when the internal_revenue_service irs requested additional information with respect to decedent’s estate_tax_return personal representative was advised by the irs that the alternate_valuation_date_election could not be made subsequent to the initial filing of the estate_tax_return unless a private_letter_ruling was obtained permitting such election on date the personal representative of decedent’s estate submitted a letter_ruling request seeking an extension of time to make the alternate_valuation_date_election provided for in sec_2032 with respect to decedent’s estate sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent’s death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent’s death such property shall be valued as of the date months after the decedent’s death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment for any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed by this chapter and the tax imposed by chapter with respect to property includible in the decedent’s gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than one year after the time prescribed by law including extensions for filing such return sec_301_9100-6t provides the time and manner for making an election of an alternate_valuation of an estate under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-139044-03 sec_301_9100-1 through provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute sec_301 a sec_301_9100-2 provide automatic extensions of time for making certain elections sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of section requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards the commissioner will use to determine when the interests of the government are prejudiced sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter to make the alternate_valuation election under sec_2032 the election should be made on a supplemental form_706 the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-139044-03 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc
